Exhibit 10

 

Compensation of Named Executive Officers

 

Our executive officers are at-will employees.  We do not have a written
employment contract with any of them.  We or the officer can terminate the
employment relationship at any time, for any reason, with or without cause.  For
2010, we have set the following officers’ annual salaries and expect to
contribute to their defined contribution profit sharing trust accounts, as
follows:

 

 

 

 

 

Estimated

 

 

 

 

 

Profit Sharing

 

 

 

2010

 

Trust Con-

 

 

 

Salary

 

tribution(1)

 

 

 

 

 

 

 

Thomas J Fitzmyers

 

$

336,036

 

$

24,500

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Barclay Simpson

 

150,000

 

15,000

 

Chairman of the Board

 

 

 

 

 

 

 

 

 

 

 

Phillip Terry Kingsfather

 

275,000

 

24,500

 

President and Chief Executive Officer of Simpson Strong-Tie Company Inc.

 

 

 

 

 

 

 

 

 

 

 

Michael J. Herbert

 

262,119

 

24,500

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

Karen W. Colonias

 

262,119

 

24,500

 

Chief Financial Officer, Treasurer and Secretary

 

 

 

 

 

 

 

 

 

 

 

Jeffrey E. Mackenzie

 

160,000

 

16,000

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

Stephen P. Eberhard

 

250,985

 

24,500

 

President and Chief Executive Officer of Simpson Dura-Vent Company, Inc.

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)   If we employ the officer on December 31, 2010, we will (in 2011)
contribute to his or her profit sharing trust account 10% of his or her annual
salary, with a contribution limit of $24,500 for 2010, plus a pro rata share of
forfeitures by other participants.

 

The 2010 salary for all of the officers listed above did not increase from their
2009 salary.

 

Those officers participate in our Executive Officer Cash Profit Sharing Plan,
which is designed to reward them with quarterly cash bonuses based on operating
profit for their respective profit centers less a return on assets, as
established by our Board of Directors.  For this purpose, we generally define
operating profit as:

 

Income from operations of Simpson Manufacturing Co., Inc. or relevant subsidiary

 

Plus:

 

Stock compensation charges

 

 

Certain bonuses and commissions

 

 

Salaried pension contributions

 

 

Self-insured workers’ compensation costs

 

 

 

Equals:

 

Operating profit

 

Once we determine the operating profit, we subtract qualifying levels based on a
specified return on assets (also as established by our Board of Directors) to
determine the pool of profit available to our participating employees.  We
generally determine the return on assets as follows:

 

1

--------------------------------------------------------------------------------


 

Average assets of Simpson Manufacturing Co., Inc. or relevant subsidiary, net of
specified liabilities, for the 3 months ended on the last day of the month prior
to the end of the quarter

 

Less:

 

Cash

 

 

Real estate

 

 

Acquired assets (excluding cash, real estate, goodwill and indefinite lived
intangible assets) based on tiered phase-in schedule

 

 

Goodwill and indefinite lived intangible assets

 

 

Self-Insured workers’ compensation reserves

 

 

 

Multiplied by:

 

Specified return percentage for Simpson Manufacturing Co., Inc. or relevant
subsidiary

 

 

 

Equals:

 

Qualifying level

 

Based on our operating profit for each of the 4 quarters of 2010, our officers
may receive a payout after our quarterly earnings are announced to the public.
Whether or not we pay amounts in any quarter under the Executive Officer Cash
Profit Sharing Plan does not affect our officers’ ability to earn amounts in any
other quarter. If the operating profit is lower or higher than the targeted
operating profit, the payout will be correspondingly lower or higher, but we
generally do not make any payment when the operating profit for the quarter is
less than the qualifying level for the quarter.

 

For the full year 2010, the annual operating profit goals, qualifying levels and
targeted payouts for each of the following executive officers are as follows:

 

 

 

Operating

 

Qualifying

 

Targeted

 

 

 

Profit Goal

 

Level

 

Payout(1)

 

 

 

 

 

 

 

 

 

Thomas J Fitzmyers

 

$

58,601,000

 

$

49,107,000

 

$

443,000

 

 

 

 

 

 

 

 

 

Barclay Simpson

 

58,601,000

 

49,107,000

 

127,000

 

 

 

 

 

 

 

 

 

Phillip Terry Kingsfather

 

56,708,000

 

46,532,000

 

147,000

 

 

 

 

 

 

 

 

 

Michael J. Herbert

 

58,601,000

 

49,107,000

 

156,000

 

 

 

 

 

 

 

 

 

Karen W. Colonias

 

58,601,000

 

49,107,000

 

156,000

 

 

 

 

 

 

 

 

 

Jeffrey E. Mackenzie

 

58,601,000

 

49,107,000

 

70,000

 

 

 

 

 

 

 

 

 

Stephen P. Eberhard

 

1,893,000

 

2,575,000

 

45,000

 

 

--------------------------------------------------------------------------------

(1)   Amounts expected to be paid for the full year of 2010 if operating profit
goals established at the beginning of the year are met and qualifying levels are
as projected at the beginning of the year.

 

We use these parameters only to provide incentive to our officers and employees
who participate in our Executive Officer Cash Profit Sharing Plan and our Cash
Profit Sharing Plan.  You should not draw any inference whatsoever from these
parameters about our future financial performance.  You should not take these
parameters as projections or guidance of any kind.

 

2

--------------------------------------------------------------------------------


 

Each of our officers participates in our 1994 Stock Option Plan.  Whether we
grant stock options under our 1994 Stock Option Plan each year depends on
whether we or our relevant subsidiary or branch meets the applicable operating
profit goal for the preceding year.  If we or the relevant subsidiary or branch
does not achieve the applicable operating profit goal for a year, we do not
grant stock options to the affected officer(s) for that year.  If we meet all
applicable operating profit goals for 2010, computed as income from operations
of the relevant business plus stock compensation charges, certain bonuses and
commissions, salaried pension contributions and self-insured workers’
compensation costs, we anticipate granting stock options to the following
executive officers for the following numbers of shares of our common stock:

 

 

 

Operating

 

Option

 

 

 

Profit Goal(1)

 

Grant

 

 

 

 

 

 

 

Thomas J Fitzmyers

 

$

58,601,000

 

18,000 shares

 

 

 

 

 

 

 

Barclay Simpson

 

58,601,000

 

2,000 shares

 

 

 

 

 

 

 

Phillip Terry Kingsfather

 

56,708,000

 

106,000 shares

 

 

 

 

 

 

 

Michael J. Herbert

 

58,601,000

 

40,000 shares

 

 

 

 

 

 

 

Karen W. Colonias

 

58,601,000

 

50,000 shares

 

 

 

 

 

 

 

Jeffrey E. Mackenzie

 

58,601,000

 

40,000 shares

 

 

 

 

 

 

 

Stephen P. Eberhard

 

1,893,000

 

32,000 shares

 

 

--------------------------------------------------------------------------------

(1)   Each Operating Profit Goal relates to Simpson Manufacturing Co., Inc.,
except that the Operating Profit Goal for Phillip Terry Kingsfather relates to
Simpson Strong-Tie Company Inc. and the Operating Profit Goal for Stephen P.
Eberhard relates to Simpson Dura-Vent Company, Inc.

 

We also pay allowances for travel costs.  Mr. Fitzmyers receives compensation
for the cost to hire an airplane for travel between his home and our offices or
for business travel.  We compute the cost of the use of airplanes using the
Standard Industrial Fare Level tables in the applicable Internal Revenue Service
Regulations. We estimate our cost for this allowance for 2010 will be
approximately $400,000, although the amount of compensation to be recognized by
Mr. Fitzmyers under the Internal Revenue Service Regulations may be less,
depending on the extent of the use of the airplane for business travel.

 

We pay Mr. Eberhard an allowance for an automobile for business use and for his
personal use.  We estimate our cost for this allowance for 2010 will be
approximately $16,000.

 

The Compensation and Leadership Development Committee renewed the housing
allowance for Mr. Kingsfather for an additional 2 years, through 2011.  We
estimate our cost for this allowance for 2010 will be approximately $130,000.

 

Compensation of Directors

 

We pay each of our directors whom we do not compensate as an officer or employee
—

 

·      an annual retainer of $32,000,

·      a fee of $2,000 for attending a scheduled meeting of our Board of
Directors, whether he or she attends in person or by telephone,

·      a fee of $2,000 for attending a scheduled committee meeting held on a day
when our Board of Directors does not meet, whether he or she attends in person
or by telephone,

·      a fee of $1,000 for attending a committee meeting on the same day as a
scheduled meeting of our Board of Directors or another committee, whether he or
she attends in person or by telephone, and

·      a fee of half the normal meeting fee for attending an unscheduled Board
of Directors or committee meeting held by telephone.

 

We pay the Chair of the Audit Committee an additional annual fee of $8,000.  We
pay the Chair of each of the Compensation Committee and the Governance and
Nominating Committee an additional annual fee of $4,000.  We reimburse outside
directors for expenses that they incur in attending Board of Directors and
committee meetings and educational programs.  We pay each outside director
$3,000 per day and reimburse his or her expenses when he or she visits our
facilities to observe operations.

 

3

--------------------------------------------------------------------------------


 

Each of our independent directors is eligible to receive stock options under our
1995 Independent Director Stock Option Plan for each year that we meet our
annual operating profit goal.  The operating profit goal for stock option grants
for our independent directors is the same as the operating profit goal for stock
option grants to Messrs. Fitzmyers, Simpson, Herbert and Mackenzie and
Ms. Colonias. We grant each independent director an option to purchase 5,000
shares of our common stock for each year that we make our operating profit goal.

 

4

--------------------------------------------------------------------------------